*158OPINION.
Smith:
The respondent has included in the net estate of the decedent $32,500, representing ihe value of the property transferred by the decedent to his wife on May 17, 1922, upon the ground that the transfer was made to take effect in possession or enjoyment at or after death. The evidence introduced at the hearing conclusively shows that the enjoyment of the estate was vested in Katharine S. Crampton on May 17, 1922, and that the grantee had the enjoyment of the property from that date. See Nichols v. Coolidge, 274 U. S. 531.
Judgment will be entered on 15 days' notice, under Rule 50.